                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DAVID CLARK, et al.,
           Plaintiffs,
    v.                                               Case No. 1:16-CV-01044-CCE-LPA

DUKE UNIVERSITY, et al.,
           Defendants.

KATHI LUCAS, et al.,
                   Plaintiffs,
       v.                                            Case No. 1:18-CV-00722-CCE-LPA

DUKE UNIVERSITY,
           Defendant.


                                    [PROPOSED] ORDER

       Upon consideration of the parties’ Joint Motion to Consolidate, it is hereby

ORDERED that the motion is GRANTED. Clark v. Duke University, Case No. 1:16-cv-

01044, is consolidated with Lucas v. Duke University, Case No. 1:18-cv-0072. Both cases are

consolidated for settlement purposes only under Case No. 1:16-cv-01044. All subsequent filings

shall be filed under that case number.

       If the Settlement Agreement in the above-referenced actions is terminated, Clark and

Lucas shall no longer be consolidated and will revert to their original status as separate actions.

IT IS SO ORDERED THIS                          day of                 , 2019.




                                                      The Honorable Catherine C. Eagles
                                                      United States District Judge




     Case 1:18-cv-00722-CCE-LPA Document 24-1 Filed 01/16/19 Page 1 of 1
